The Chancellor.
Though the services and expenses of Ira Hall, after the first of August 1815, tended to preserve the building and enhance its value, yet Hall in these actsproceeded without authority from the company or his associates, after the enterprise had been abandoned by all the other partners, and when they had determined to make no farther advance and to incur no farther expense. There was not only a want of authority in Hall to charge his associates, and a want *112of assent on their part, hut it also appears, that Hall acted, with their known dissent from his proceedings.' In these cirCumstances, Hall could not charge his associates, with expenSes incurred against their will. This exception is disallowed.